507 Pa. 135 (1985)
488 A.2d 1109
BOYLE LAND AND FUEL COMPANY, Appellant,
v.
ENVIRONMENTAL HEARING BOARD; Edward Gerjuoy, Member; Anthony J. Mazullo, Jr., Member; and Commonwealth of Pennsylvania, Department of Environmental Resources.
Supreme Court of Pennsylvania.
Argued March 7, 1985.
Decided March 20, 1985.
Gregg M. Rosen, George G. Mahfood, Pittsburgh, James R. Kelley, Greensburg, for appellant.
William F. Larkin, Diana J. Stares, John G. Knorr, III, Deputy Attys. Gen., Harrisburg, for appellees.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM.
Order affirmed.